DETAILED ACTION
Remarks
The application was filed 5 November 2020 and claims priority to US 14/872,363 filed on 1 October 2015 (now issued patent no. 10,831,168) and US 62/059,005 filed on 2 October 2014.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of Provisional Application 62/059,005 filed on October 2, 2014 is acknowledged. However, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/059,005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular the prior-filed application does not describe the features of claims 4-7, 8 (the LED network connector) or their corresponding method claims 13-17.
Thus these claims are not entitled to the benefit of the prior filed application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “one or more network connectors…configured to connect…” in claim 1;
the “one or more network connectors further configured to provide work instructions…” in claim 1;
the “input device configured to receive input…” in claim 4;
the “one or more network connectors are configured to transmit the feedback…” in claim 6;
the “connecting an electronic device  to a server computer using one or more network connectors…” in claim 10;
the “input device configured to receive input…” in claim 13;
the “one or more network connectors are configured to transmit the feedback…” in claim 15;
the “one or more wireless connectors…configured to connect to a tool and a the server computer…” in claim 19; and
the “one or more network connectors further configured to provide work instructions…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The specification is objected to for the following informalities:
Paragraph [0019] refers to processor 44, which is inconsistent with Figure 3. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17 (Fig. 1), 43 (Fig. 3) and 416 (Fig. 4). Note too that the only instance of reference character 44 appears to be incorrect and the specification does not mention the “Device OS 44” of Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are compared with claims 1-11 of issued patent no. 10,831,168 in the following table:
Instant Application
Issued Patent No. 10,831,168
Claim 1 – A system for production control, comprising:





an electronic device;

one or more network connectors associated with the electronic device configured to connect to a 


the one or more network connectors further configured to provide work instructions to the one or more tools.
Claim 3 – A system for production control, comprising:

a torque wrench that is controllable by an electronic device according to a first one or more work instructions;

the electronic device;

one or more network connectors associated with the electronic device configured to connect to a 

the one or more network connectors further configured to receive one or more error condition indicators and to provide one or more correction work instructions to the torque wrench…

Claim 2 -- The system of claim 1, wherein the one or more work instructions are updatable.
Claim 3 -- … wherein the first one or more work instructions are updatable…

Claim 3 -- The system of claim 1, wherein the electronic device further comprises an input device.
Claim 3 -- … wherein the electronic device further comprises an input device…
Claim 4 -- The system of claim 3, wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the tool.
Claim 3 -- … wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the torque wrench…

Claim 5 -- The system of claim 4, wherein the received input comprises feedback that is used for updating the work instructions to produce updated work instructions to eliminate the operational errors.
Claim 3 -- … wherein the received input comprises feedback that is used for updating the first one or more work instructions to produce updated work instructions to eliminate the operational errors…

Claim 6 -- The system of claim 5, wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the database with the updated work instructions.
Claim 3 -- … wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the database with the updated work instructions for use in eliminating operation errors experienced during operation of one or more other torque wrenches to which the updated work instructions may be downloaded from the database…

Claim 7 -- The system of claim 5, wherein the updated work instructions includes correction of upper and lower control limits of the tool.
Claim 4 -- The system of claim 1, wherein the updated work instructions include correction of upper and lower control limits of the torque wrench.
Claim 8 -- The system of claim 1, wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication 
Claim 5 -- The system of claim 1, wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication 
Claim 9 -- The system of claim 1, wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two-in-one device, personal computer, and personal digital communicator.
Claim 6 -- The system of claim 1, wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two-in-one device, personal computer, and personal digital communicator.
Claim 10 -- A method for quality control comprising: 

connecting an electronic device to a server computer using one or more network connectors associated with the electronic device, the server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more network connectors; and 



according to the one or more work instructions, providing operation instructions for one or more tools.
Claim 7 --  A method for quality control during use of an air wrench comprising:

connecting the air wrench that is controllable by an electronic device according to first one or more work instructions to the electronic device which is connected to a server computer using one or more network connectors associated with the electronic device, the server computer containing a database of the first one or more work instructions that are downloadable to the electronic device through the one or more network connectors; and

according to the receiving one or more error condition indicators and providing one or more correction work instructions, providing operation instructions for the air wrench;

Claim 11 -- The method of claim 10, wherein the one or more work instructions are updatable.
Claim 7 -- …wherein the first one or more work instructions are updatable…

Claim 12 -- The method of claim 10, wherein the electronic device further comprises an input device.
Claim 7 --…wherein the electronic device further comprises an input device…
Claim 13 -- The method of claim 12, wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the tool.
Claim 7 -- … wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the air wrench…
Claim 14 -- The method of claim 13, wherein the received input comprises feedback that is used for updating the work instructions to produce updated work instructions to eliminate the operational errors.
Claim 7 -- …wherein the received input comprises feedback that is used for updating the first one or more work instructions to produce updated work instructions to eliminate the operational errors…

Claim 15 -- The method of claim 14, wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the database with the updated work instructions.
Claim 8 -- The method of claim 7, wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the database with the updated work instructions

Claim 16 -- The method of claim 15, wherein the updated work instructions includes correction of upper and lower control limits of the tool.
Claim 9 -- The method of claim 15, wherein the updated work instructions includes correction of upper and lower control limits of the air wrench.

Claim 17 -- The method of claim 10, wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication (NFC), light emitting diode (LED), satellite and Bluetooth.
Claim 10 -- The method of claim 10, wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication (NFC), light emitting diode (LED), satellite and BLUETOOTH.
Claim 18 -- The method of claim 10, wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two- in-one device, personal computer, and personal digital communicator.
Claim 11 -- The method of claim 10, wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two-in-one device, personal computer, and personal digital communicator.
Claim 19 -- A system for wireless control of a tool, comprising: 




an electronic device; 

one or more wireless connectors associated with the electronic device configured to connect to a tool and a the server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more network connectors, the one or more work instructions configured to provide operation instructions for the tool; and 

the one or more network connectors further configured to provide work instructions to the tool
Claim 1 -- A system for wireless control of a tool, comprising:

a tool that is controllable by an electronic device according to one or more work instructions;

the electronic device;

one or more wireless connectors associated with the electronic device configured to connect to the tool and a server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more wireless connectors, the one or more work instructions configured to provide operation instructions for the  tool; and

the one or more wireless connectors further configured to receive one or more error condition indicators and to provide one or more correction work instructions to the tool…

Claim 20 -- The system of claim 19, wherein the work instructions include instructions to make sure that the operator of the tool operates the tool through the electronic device within specifications.
Claim 2 -- The system of claim 19, wherein the work instructions include instructions to make sure that the operator of the tool operates the torque wrench through the electronic device within specifications


It is also noted that the present application and the copending claims share the same assignee and inventors.

Claims 1-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of issued patent no. 10,831,168.
While the issued claims and instant claims are not identical, they are not patentably distinct because the issued claims include all of the limitations of the instant claims as set forth in the above table.
Claim Objections
Claims 14 and 19 are objected to for the following informalities:
Claim 14 refers to “the work instructions” which appears to be a typographical error that should perhaps refer to –the one or more work instructions- instead.
Claim 19 refers to “a the server computer” at line 4, which appears to be a typographical error that should perhaps refer to –a server computer- instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 4, the “input device configured to receive input from an operator…” is interpreted in accordance with 35 U.S.C. § 112(f) as set forth above. Thus, the limitation is interpreted as covering the corresponding structure in the specification. For computer implemented limitations, that corresponding structure must include an algorithm for performing the claimed function. And here, the specification includes no such algorithm. It merely repeats the claimed function without any explanation as to how the function is performed. See paragraph [0018] and note that the input device is not limited to a keyboard or touchscreen and can include “voice recognition software.” Since the specification does not provide sufficient corresponding structure, the claim is indefinite. See M.P.E.P. § 2181(II)(B).
 As to claims 5-7, the claims are dependent on claim 4 and are rejected for the same reasons.
Further as to claim 5, the claim refers to “the work instructions”. However, claim 1, from which claim 5 depends, recites “one or more work instructions” at lines 4-5  “work instructions” at line 8. Accordingly, it is unclear to which of these instructions claim 5 is referring. For the purposes of examination “work instructions” at line 8 will be interpreted as –the one or more work instructions-.
As to claim 13, the claim is indefinite for substantially the same reasons as claim 4.
As to claims 14-16, the claims are dependent on claim 13 and rejected for the same reasons.
As to claim 19, the claim recites "the one or more network connectors" at p. 9 lines 1-2. There is insufficient antecedent basis for this limitation in the claim and it is unclear which previously recited element, if any, the claim is referring. For the purposes of examination, the 
As to claim 20, this claim is dependent on claim 19 but does not cure the deficiencies of that claim. Accordingly, it is rejected under 35 U.S.C. § 112 for the same reasons.
Further as to claim 20, the claim refers to “the work instructions.” However, because claim 19 (from which claim 20 depends) discloses both "one or more work instructions" at lines 4-5 of the claim and "work instructions" at line 8 of the claim, it is not clear to which work instructions claim 20 is referring. For the purposes of examination, “work instructions” at line 8 of the claim will be interpreted as –the one or more work instructions-.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 4-7 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 4-7 and 14-16, the claims include means-plus-function limitations lacking sufficient corresponding structure in the specification. Such limitations also lack written description. See M.P.E.P. § 2163.03(VI).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder (US 2003/0206542) (art of record – hereinafter Holder).

As to claim 1, Holder discloses: a system for production control, comprising: 
an electronic device; (e.g., Holder, par. [0019] discloses wireless dongle 101)
one or more network connectors associated with the electronic device configured to connect to a server computer, (e.g., Holder, Fig. 1 and associated text, par. [0018] discloses network 100; Abstract discloses a dongle comprising a network interface configured to receive instruction from an access point; par. [0016] discloses an access point, such as a smart gateway [server computer]; par. [0025] discloses network interface 305 and Input/Output port 306)
the server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more network connectors, (e.g., Holder, Abstract discloses a dongle comprising a network interface configured to receive instructions [work instructions] from an access point; par. [0023] discloses database 206 including information associated with instructions transmitted by wireless device 105) the one or more work instructions configured to provide operation instructions for one or more tools; (e.g., Holder, par. [0026] discloses the instruction may be for machine 102 [tool] to perform an action) and
 the one or more network connectors further configured to provide work instructions to the one or more tools (e.g., Holder, par. [0028] discloses wireless dongle 101 may transmit the control command to machine 102 through input/output port 306).

As to claim 2, Holder discloses the system of claim 1 (see rejection of claim 1 above) Holder further discloses wherein the one or more work instructions are updatable (e.g., Holder, par. [0015] discloses such a system would enable operators to quickly update or provide machines with new control commands).

As to claim 3, Holder discloses the system of claim 1 (see rejection of claim 1 above), Holder further discloses wherein the electronic device further comprises an input device (e.g., Holder, Abstract discloses a dongle comprising a network interface configured to receive [input] instructions from an access point; par. [0028] discloses wireless dongle 101 may transmit the control command to machine 102 [i.e., input the commands to the machine] through input/output port 306).

As to claim 10 a method for quality control comprising:
connecting an electronic device to a server computer using one or more network connectors associated with the electronic device, (e.g., Holder, Fig. 1 and associated text, par. [0018] discloses network 100; Abstract discloses a dongle comprising a network interface the server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more network connectors; (e.g., Holder, Abstract discloses a dongle comprising a network interface configured to receive instructions [work instructions] from an access point; par. [0023] discloses database 206 including information associated with instructions transmitted by wireless device 105) and 
according to the one or more work instructions, providing operation instructions for one or more tools (e.g., Holder, par. [0028] discloses wireless dongle 101 may transform the instruction into a control command. Next, wireless dongle 101 may transmit the control command to machine 102 through input/output port 306; par. [0016] disclose a wireless dongle to send and receive instructions).

As to claim 11, it is a method claim having limitations substantially similar to those of claim 2. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 2.

	As to claim 12, it is a method claim having limitations substantially similar to those of claim 3. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 3.

As to claim 19, Holder discloses a system for wireless control of a tool, comprising:
an electronic device; (e.g., Holder, par. [0019] discloses wireless dongle 101) 
one or more wireless connectors associated with the electronic device configured to connect to a tool and a the server computer containing a database of one or more work instructions that are downloadable to the electronic device through the one or more network connectors, (e.g., Holder, Fig. 1 and associated text, par. [0018] discloses network 100; Abstract discloses a dongle comprising a network interface configured to receive instruction from an access point; par. [0016] discloses an access point, such as a smart gateway [server computer]; par. [0024] discloses network interface 305 and input/output port 306; par. [0025] discloses network interface 305 may be a wireless network interface) the one or more work instructions configured to provide operation instructions for the tool; (e.g., Holder, par. [0026] discloses the instruction may be for machine 102 [tool] to perform an action) and
 the one or more network connectors further configured to provide work instructions to the tool (e.g., Holder, par. [0028] discloses wireless dongle 101 may transmit the control command to machine 102 through input/output port 306).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2003/0206542) in view of Morimura (US 2004/0044434) (art of record – hereinafter Morimura).

As to claim 4, Holder discloses the system of claim 3 (see rejection of claim 3), but does not explicitly disclose wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the tool.  
However, in an analogous art, Morimura discloses:
wherein the input device is configured to receive input from an operator of the electronic device regarding operational errors experienced during operation of the tool (e.g., Morimura, par. [0092] discloses according to the conventional art, if the injection molding machine tops working, the reasons why, such as problems occurring during the manufacturing, for example, trouble with pieces of equipment, cannot be sent; par. [0093] discloses however, according to the present invention, the operator inputs the information about reasons for stopping to the PDA [electronic device]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Holder, which discloses operating a machine tool and a wireless device at the apparatus, by incorporating a PDA wireless device at the apparatus that receives input from an operator regarding errors during operation of the tool, as taught by Morimura, as Morimura would provide the advantage of a means of providing information about errors to a server in real time. (See Morimura, par. [0092]).

As to claim 8, Holder/Morimura discloses the system of claim 1 (see rejection of claim 1), wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication (NFC), satellite, light emitting diode (LED) and Bluetooth.  
However, in analogous art, Morimura discloses 
wherein each of the one or more network connectors are of a type selected from the group consisting of: a wireless frequency interface (wifi), wireless interface, 2G, 3G, 4G, WMAX, near field communication (NFC), satellite, light emitting diode (LED) and Bluetooth (e.g., Morimura, par. [0043] discloses information is transferred between the PDA 30 [electronic device] and the managing apparatus [server] by a radio LAN [i.e., wirelessly]; par. [0073] disclose the PDA 30 [electronic device] is connected to the injection molding machine [tool] by radio [i.e., wirelessly]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Holder, which discloses a connection between a device at a machine tool and the machine tool and a connection and between the device and a server, by incorporating both connections being wireless, as taught by Morimura, as wireless requires no network cables.

As to claim 9, Holder discloses the the system of claim 1 (see rejection of claim 1 above), wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two-in-one device, personal computer, and personal digital communicator.  
However, in an analogous art, Morimura discloses:
wherein the electronic device is of a type selected from the group consisting of: a personal mobile communicator, cellular phone, smart phone, tablet, two-in-one device, personal computer, and personal digital communicator (e.g., Morimura, par. [0039] discloses a PDA).


As to claim 13, it is a method claim having limitations substantially similar to those of claim 4. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 4.

As to claim 17, it is a method claim having limitations substantially similar to those of claim 8. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 8.

As to claim 18, it is a method claim having limitations substantially similar to those of claim 9. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 9.

As to claim 20, Holder discloses the system of claim 19 (see rejection of claim 1 above), wherein the work instructions include instructions to make sure that the operator of the tool operates the tool through the electronic device within specifications. 
However, in an analogous art, Morimura discloses:
wherein the work instructions include instructions to make sure that the operator of the tool operates the tool through the electronic device within specifications (e.g., Morimura, par. [0085] discloses operations instruction information is displayed. Operation instruction such as the name of a product being manufactured, a molding condition is displayed. Because of this, the operator can check instruction information so that operation [sic] can implement preparation for next manufacturing and manufacturing in real time; par. [0087] discloses [0087] Instead of the operations instruction information, instruction information about the change of manufacturing plan may be transferred by a similar flow. Thus, the information regarding change of the manufacturing plan can be transferred to the operator so that the operator can correspond immediately and reliably. See also M.P.E.P. § 2111.04, the “to make sure…” language has no limiting effect on the claim).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Holder, which discloses work instructions, by incorporating instructions “to make sure” that the operator operates the tool through the electronic device within specifications, as taught by Morimura, as Morimura would provide the advantage of a means for an operator to implement manufacturing preparations and operate in accordance with manufacturing plans. (See Morimura, pars. [0085] and [0087]).

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2003/0206542) in view of Morimura (US 2004/0044434) in further view of Bayoumi et al. (US 2007/0299800) (art made of record – hereinafter Bayoumi).

As to claim 5, Holder/Morimura the system of claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the received input comprises feedback that is used for updating the work instructions to produce updated work instructions to eliminate the operational errors.  
However, in an analogous art, Morimura discloses:
wherein the received input comprises feedback (e.g., Morimura, par. [0092] discloses according to the conventional art, if the injection molding machine tops working, the reasons why, such as problems occurring during the manufacturing, for example, trouble with pieces of equipment, cannot be sent; par. [0093] discloses however, according to the present invention, the operator inputs the information about reasons for stopping to the PDA [electronic device]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Holder, which discloses operating a machine tool and a wireless device at the apparatus, by incorporating a PDA wireless device at the apparatus that receives feedback input from an operator regarding errors during operation of the tool, as taught by Morimura, as Morimura would provide the advantage of a means of providing information about errors to a server in real time. (See Morimura, par. [0092]).
Further, in an analogous art, Bayoumi discloses:
feedback that is used for updating the work instructions to produce updated work instructions to eliminate the operational errors (e.g., Bayoumi, par. [0023] discloses control computing application 230 having at least one instruction set communicates rules and instructions to machine 1, machine 2 and up to n machines. The instructions are executed and intelligent devices monitor the machines to determine if errors occurred. In either case, data about the execution is communicated back to control computing application 230 over 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Holder/Morimura which discloses receiving feedback from an operator of an electronic device regarding errors experienced during operation of a tool, by incorporating using the feedback for updating work instructions to eliminate the errors, as taught by Bayoumi, as Bayoumi would provide the advantage of a means of obtaining optimal and error free manufacturing. (See Bayoumi, par. [0005]).

As to claim 6, Holder/Morimura/Bayoumi discloses the system of claim 5 (see rejection of claim 5 above), Holder further discloses the database (see rejection of claim 1 above) but does not explicitly disclose wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the database with the updated work instructions.
However, in an analogous art, Bayoumi discloses:
  wherein the one or more network connectors are configured to transmit the feedback to the server computer for updating the storage with the updated work instructions (e.g., Bayoumi, par. [0023] discloses the instructions are executed and intelligent devices monitor the machines to determine if errors occurred or proper execution persisted. In either case, data about the execution is communicated back to control computing application 230 over communications infrastructure 220 [network, see figure. This would require a network connector]. Control computing application processes the feedback information to determine what 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Holder, which teaches a server computer including a database storing work instructions of a tool and network connectors, by incorporating the network connectors configured to transmit feedback to the computer for updating the stored work instructions, as taught by Bayoumi, as Bayoumi would provide the advantage of a means of obtaining optimal and error free manufacturing. (See Bayoumi, par. [0005]).

As to claim 14, it is a method claim having limitations substantially similar to those of claim 5. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 5.

As to claim 15, it is a method claim having limitations substantially similar to those of claim 6. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2003/0206542) in view of Morimura (US 2004/0044434) in further view of Bayoumi (US 2007/0299800) in further view of Dybel et al. (US 4,633,720) (art made of record – hereinafter Dybel).

As to claim 7, Holder/Morimura/Bayoumi discloses the system of claim 5 (see rejection of claim 5 above), but does not explicitly disclose wherein the updated work instructions includes correction of upper and lower control limits of the tool.  
However, in an analogous art, Dybel discloses:
wherein the updated work instructions includes correction of upper and lower control limits of the tool (e.g., Dybel, col. 6 ll. 30-35 discloses the maximum threshold high limit is 80% and the minimum threshold or low limit is 60%. If peak load of the die station No. 1 exceeds 80% or falls below 60%, the press motor is shut off. The thresholds are periodically adjusted [corrected] in proportion to the load value).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the updated working instructions of Holder/Bayoumi to include correction of upper and lower control limits of the tool, as taught by Dybel, as Dybel would provide the advantage of ensuring the tool operates within appropriate limits. (See Dybel, col. 6 ll. 30-35).

As to claim 16, it is a method claim having limitations substantially similar to those of claim 7. Accordingly, it is rejected for reasons substantially similar to those to set forth above with respect to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196